ORDER
PER CURIAM
On consideration of Bar Counsel’s report regarding petitioner’s petition for reinstatement, wherein Bar Counsel informs the court that Mr. Giles has demonstrated that he is fit to resume the practice of law, and the petition for reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, § 14(g) affidavit on July 11, 2013, and therefore is eligible to file the petition for reinstatement, see In re Giles, 741 A.2d 1062 (D.C.1999), it is
ORDERED that petitioner’s petition for reinstatement is granted. It is
FURTHER ORDERED that Leroy E. Giles, Jr., Esquire is hereby reinstated to the Bar of the District of Columbia.